899 So. 2d 475 (2005)
Travis E. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-5191.
District Court of Appeal of Florida, First District.
April 12, 2005.
Appellant, pro se.
Charlie Crist, Attorney General; A. Mireille Fall, Assistant Attorney General; Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's denial of his Florida Rule of Criminal Procedure 3.800(a) motion by which he claimed that his sentence was illegal because it was imposed in violation of the decision of the United States Supreme Court in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). We affirm the order under review because of our agreement with the Second, Third, and Fourth District Courts of Appeal that Blakely has no application to cases that were already final when Blakely was handed down. See, e.g., Burgal v. State, 888 So. 2d 702 (Fla. 3d DCA 2004); Burrows v. State, 890 So. 2d 286 (Fla. 2d DCA 2004); and McBride v. State, 884 So. 2d 476 (Fla. 4th DCA 2004). See also Hughes v. State, 826 So. 2d 1070 (Fla. 1st DCA 2002).
AFFIRMED.
ALLEN, KAHN and WEBSTER, JJ., concur.